Woods, J.,
delivered the opinion of the court.
The appellee paid for a seat in a first-class coach, and was entitled, as matter of right, to have the servants of the railway company who were in charge of the train furnish him such seat, unless,a sudden and unusual influx of passengers rendered this impracticable. It is perfectly clear from all the evidence in this case that the conductor in charge of the train could and should have made provision for seating the appellee. It is equally certain that a proper application of the appellee to that effect provoked not only a refusal from the conductor, but subjected the audacious passenger to an explosion' of profane and contemptuous wrath from that official.
That a jury awarded the trivial sum complained of is proof positive that no undue prejudice existed against the corporation'. Let the company thank God and take courage.

Affirmed.